 Case 8:20-cv-01948-MSS-AAS Document 1 Filed 08/21/20 Page 1 of 8 PageID 1




                             UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION
                            Case No. ___________________________

STEVIE P. LEE, and other similarly situated         )
individuals,                                        )
                                                    )
                 Plaintiff(s),                      )
                                                    )
v.                                                  )
                                                    )
ICON MANAGEMENT SERVICES,INC.,                      )
SARASOTA NATIONAL MASTER                            )
ASSOCIATION, INC., and                              )
HRSMARTERIV, LLC,                                   )
                                                    )
                 Defendants.                        )

                                     COMPLAINT
                         (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

       Plaintiff, STEVIE P. LEE (“Plaintiff”) and other similarly situated individuals, sue the

Defendant, ICON MANAGEMENT SERVICES,INC., SARASOTA NATIONAL MASTER

ASSOCIATION, INC., and HRSMARTERIV, LLC (the “Defendants”) and allege:

                                        JURISDICTION

       1.      This is an action to recover money damages for unpaid overtime wages and

retaliatory discharge under the laws of the United States.

       2.      This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29 U.S.C. §

201-219 (Section 216 for jurisdictional placement) (“the Act”).

                                             VENUE

       3.      Plaintiff is a resident of Greenacres, Florida, within the jurisdiction of this

Honorable Court. Plaintiff is a covered employee for purposes of the Act.



                                    www.saenzanderson.com
                                                                                              1
 Case 8:20-cv-01948-MSS-AAS Document 1 Filed 08/21/20 Page 2 of 8 PageID 2




        4.      Defendants are Florida companies doing business within the jurisdiction of this

Honorable Court. At all times material, Defendants are and were engaged in interstate commerce.

Plaintiff worked for Defendants within the jurisdiction of this Honorable Court.

        5.      Defendants share common management, centralized control of labor relations,

common offices and interrelated operations. Defendants are an integrated enterprise, or each

defendant is an agent of the other defendants.

        6.      Defendants share employees or interchange employees; work in the direct interest

of one another; and their employees are in the common control of all companies. Defendants are

joint employers, or each defendant is an agent of the other defendants.

       COUNT I: WAGE AND HOUR VIOLATION BY DEFENDANTS (OVERTIME)

        7.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-6

above as if set out in full herein.

        8.      This action is brought by Plaintiff and those similarly situated to recover from the

Defendants unpaid overtime compensation, as well as an additional amount as liquidated damages,

costs, and reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and

specifically under the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “No employer

shall employ any of his employees… for a work week longer than 40 hours unless such employee

receives compensation for his employment in excess of the hours above-specified at a rate not less

than one and a half times the regular rate at which he is employed.”

        9.      Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

U.S.C. § 216(b). The Defendants are and, at all times pertinent to this Complaint, were engaged in

interstate commerce. At all times pertinent to this Complaint, the Defendants operate as




                                      www.saenzanderson.com
                                                                                                  2
 Case 8:20-cv-01948-MSS-AAS Document 1 Filed 08/21/20 Page 3 of 8 PageID 3




organizations which sell and/or market their services and/or goods to customers from throughout

the United States and also provide their services for goods sold and transported from across state

lines of other states, and the Defendants obtain and solicit funds from non-Florida sources, accept

funds from non-Florida sources, use telephonic transmissions going over state lines to do their

business, transmit funds outside the State of Florida, and otherwise regularly engage in interstate

commerce, particularly with respect to their employees. Upon information and belief, the

combined annual gross revenue of the Defendants was at all times material hereto in excess of

$500,000 per annum, and/or Plaintiff and those similarly situated, by virtue of working in interstate

commerce, otherwise satisfy the Act’s requirements.

       10.     Alternatively, each defendant’s annual gross revenue was at all times material

hereto in excess of $500,000 per annum, and/or Plaintiff and those similarly situated, by virtue of

working in interstate commerce, otherwise satisfy the Act’s requirements

       11.     By reason of the foregoing, the Defendants are and were, during all times hereafter

mentioned, enterprises engaged in commerce or in the production of goods for commerce as

defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or Plaintiff and those

similarly situated were and/or are engaged in interstate commerce for the Defendants. The

Defendants’ business activities involve those to which the Act applies.

       12.     Defendant ICON MANAGEMENT SERVICES,INC. is a property management

company providing services at the Sarasota National Golf Course.

       13.     Defendant SARASOTA NATIONAL MASTER ASSOCIATION, INC. is an

association which manages the Sarasota National Golf Course.




                                     www.saenzanderson.com
                                                                                                   3
 Case 8:20-cv-01948-MSS-AAS Document 1 Filed 08/21/20 Page 4 of 8 PageID 4




       14.     Defendant HRSMARTERIV, LLC is an employee leasing company providing

services to Defendant SARASOTA NATIONAL MASTER ASSOCIATION, INC. and to

Defendant ICON MANAGEMENT SERVICES,INC.

       15.     Defendant HRSMARTERIV, LLC specifically provides employees to work at the

Sarasota National Golf Course.

       16.     Defendants, through their business activity, affect interstate commerce. The

Plaintiff’s work for the Defendants likewise affects interstate commerce. Plaintiff was employed

by the Defendants as a groundkeeper for the Defendants’ business at the Sarasota National Golf

Course.

       17.     While employed by the Defendants, Plaintiff worked approximately an average of

90 hours per week without being compensated at the rate of not less than one- and one-half times

the regular rate at which he was employed.

       18.     Specifically, if Plaintiff worked approximately 90 hours in any given week, he was

paid his regular rate for the first 40 hours, then he was paid at time and one half for an additional

10 hours, but he was not paid any wages for hours worked after 50 per week. In essence, Plaintiff

was not paid at all for approximately 40 hours of overtime.

       19.     Plaintiff was employed as a groundkeeper performing the same or similar duties as

that of those other similarly situated groundkeepers whom Plaintiff observed working in excess of

40 hours per week without overtime compensation.

       20.     Plaintiff worked for the Defendants from approximately April 15, 2019 through

June 20, 2019. In total, Plaintiff worked approximately 9 compensable weeks under the Act, or 9

compensable weeks if we count 3 years back from the filing of the instant action.




                                     www.saenzanderson.com
                                                                                                   4
 Case 8:20-cv-01948-MSS-AAS Document 1 Filed 08/21/20 Page 5 of 8 PageID 5




       21.        The Defendants paid Plaintiff on average approximately $11 per hour.

       22.        However, the Defendants, as stated above, did not properly compensate Plaintiff

for hours that Plaintiff worked in excess of 40 per week.

       23.        Plaintiff seeks to recover unpaid overtime wages accumulated from the date of hire

and/or from 3 (three) years preceding the date of the filing of this Complaint.

       24.        Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the

time of the filing of this Complaint, Plaintiff’s good faith estimate of unpaid overtime wages is as

follows:

       a. Actual Damages: $5,940

             i.      Calculation: $11 (hourly pay) x 1.5 (overtime rate) x 40 (approximate number

                     of overtime hours) x 9 (compensable weeks) = $5,940

       b. Liquidated Damages: $5,940

       c. Total Damages: $11,880 plus reasonable attorneys’ fees and costs of suit.

       25.        At all times material hereto, the Defendants failed to comply with Title 29 U.S.C.

§§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those similarly situated

performed services and worked in excess of the maximum hours provided by the Act but no

provision was made by the Defendants to properly pay them at the rate of time and one half for all

hours worked in excess of forty hours (40) per workweek as provided in the Act. The additional

persons who may become Plaintiffs in this action are weekly-paid employees and/or former

employees of the Defendants who are and who were subject to the unlawful payroll practices and

procedures of the Defendants and were not paid time and one half of their regular rate of pay for

all overtime hours worked in excess of forty.




                                       www.saenzanderson.com
                                                                                                     5
 Case 8:20-cv-01948-MSS-AAS Document 1 Filed 08/21/20 Page 6 of 8 PageID 6




       26.      The Defendants knew and/or showed reckless disregard for the provisions of the

Act concerning the payment of overtime wages and remains owing Plaintiff and those similarly

situated these overtime wages since the commencement of Plaintiff’s and those similarly situated

employees’ employment with the Defendants as set forth above, and Plaintiff and those similarly

situated are entitled to recover double damages.

       27.      The Defendants willfully and intentionally refused to pay Plaintiff overtime wages

as required by the laws of the United States as set forth above and remains owing Plaintiff these

overtime wages since the commencement of Plaintiff’s employment with the Defendants as set

forth above.

       28.      Plaintiff has retained the law offices of the undersigned attorney to represent him

in this action and is obligated to pay a reasonable attorneys’ fee.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

       A. Enter judgment for Plaintiff and others similarly situated and against the Defendants

             on the basis of the Defendants’ willful violations of the Fair Labor Standards Act, 29

             U.S.C. § 201 et seq. and other Federal Regulations; and

       B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

             overtime compensation for hours worked in excess of forty weekly; and

       C. Award Plaintiff an equal amount in double damages/liquidated damages; and

       D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

       E. Grant such other and further relief as this Court deems equitable and just.

                                         JURY DEMAND




                                     www.saenzanderson.com
                                                                                                 6
 Case 8:20-cv-01948-MSS-AAS Document 1 Filed 08/21/20 Page 7 of 8 PageID 7




        Plaintiff and those similarly situated demand trial by jury of all issues so triable as of right.

                             COUNT II:
       FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
                      RETALIATORY DISCHARGE

        29.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

through 28 above as if set out in full herein.

        30.     The Defendants willfully and intentionally refused to pay Plaintiff his legally owed

overtime wages as required by the laws of the United States and remains owing Plaintiff these

wages as set forth above.

        31.     29 U.S.C. § 206(a)(3) states that it shall be unlawful for any person “to discharge

or in any manner discriminate against any employee because such employee has filed any

complaint or instituted or caused to be instituted any proceeding under or related to this chapter,

or has testified or is about to testify in such proceeding . . . .”

        32.     Plaintiff complained about his unpaid overtime wages to the Defendants on

multiple occasions up until the time of his termination.

        33.     On or about June 20, 2019, Plaintiff was terminated.

        34.     The motivating factors, which caused Plaintiff’s discharge as described above, were

the complaints seeking the payment of overtime wages from the Defendants. In other words,

Plaintiff would not have been fired but for his complaints about unpaid overtime wages.

        35.     The Defendants’ termination of Plaintiff was in direct violation of 29 U.S.C. §

215(a)(3) and, as a direct result, Plaintiff has been damaged.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, requests that this Honorable Court:




                                       www.saenzanderson.com
                                                                                                       7
 Case 8:20-cv-01948-MSS-AAS Document 1 Filed 08/21/20 Page 8 of 8 PageID 8




       A. Enter a judgment against the Defendants for all back wages from the date of discharge

            to the present date and an equal amount of back wages as liquidated damages,

            attorneys’ fees, costs, and;

       B. Reinstatement and promotion and injunctive relief prohibiting the Defendants from

            discriminating in the manner described above, emotional distress and humiliation, and

            pain and suffering, front wages, as well as other damages recoverable by law under 29

            U.S.C. § 216(b).

                                           JURY DEMAND

       Plaintiff and those similarly situated demand trial by jury of all issues so triable as of right.


Dated: August 21, 2020.                                Respectfully submitted,

                                                       By: /s/ R. Martin Saenz
                                                       R. Martin Saenz, Esquire
                                                       Fla. Bar No.: 0640166
                                                       Email: msaenz@saenzanderson.com

                                                       SAENZ & ANDERSON, PLLC
                                                       20900 NE 30th Avenue, Ste. 800
                                                       Aventura, Florida 33180
                                                       Telephone: (305) 503-5131
                                                       Facsimile: (888) 270-5549
                                                       Counsel for Plaintiff




                                     www.saenzanderson.com
                                                                                                      8
